DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021, has been entered.

Status of Claims
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are amended.
Claims 3, 10, and 17 are canceled.
Claims 1-2, 4-9, 11-16, and 18-20 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.


35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Specfically, Applicant contends that the claims do not recite any abstract ideas and therefore are patent eligible at Step 2A Prong 1.  Examiner respectfully disagrees as calculating a fee based on retrieved values and then providing the fee to an insurer, as recited in the independent claims, does recite abstract subject matter.  For example, such subject matter may be considered to recite abstract ideas under the Certain Methods of Organizing Human Activities grouping of abstract ideas as calculating a fee and providing the fee to an insurer manages a relationship between the insured and the insurer.  Further, calculating fees based on retrieved values may also be performed in the human mind, i.e., a Mental Process.  Therefore, the claims do recite abstract ideas and therefore the analysis must proceed to Step 2A Prong 2.
Applicant further contends that the claims are patent eligible as they recite a practical application.  Specifically, Applicant contends that the practical application is improved blockchain performance.  See Applicant’s Remarks at p. 10.  Examiner respectfully disagrees as they claims only recite retrieving hash values from a blockchain and performing a calculation using a smart contract.  It does not appear that retrieving hash values from a blockchain or performing a calculation using a smart contract would result in any improvement to the blockchain operation.  Therefore, Applicant’s contentions regarding this step of the analysis is unpersuasive. 
Applicant finally contends, without any substantive arguments, that the claims recite significantly more than the abstract ideas.  Examiner respectfully disagrees for the reasons discussed in detail below in the substance of the rejection.
Accordingly, this ground of rejection is maintained.


35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-2 and 4-7 are directed towards a system, claims 8-9 and 11-14 are directed towards a process, and claims 15-16 and 18-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of calculating an insurance fee, such as an insurance premium, based on valuation of property.  In particular, the claim recites retrieving hash values from a blockchain, using the hash values to retrieve property valuations, and calculating the fee based on the property valuations, and then providing the fee to an insurer.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a memory storing one or more instructions; and 
a processor than when executing the one or more instructions is configured to: 
retrieve a set of hash values of a set of insurance objects corresponding to a particular time from a blockchain ledger and provide the set of hash values to an external data store that is external from the blockchain ledger and that is storing real-time measured values of the set of insurance objects, via a first smart contract; 
receive, from the external data store, a summary table containing a set of values measured in real-time corresponding to the set of hash values which are retrieved from the external data store; and 
calculate a fee based on the set of values corresponding to the set of hash values which are contained in the summary table via a second smart contract, and provide the fee to an insurer of the set of insurance objects.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of retrieving hash values and a summary table of values are insignificant extra-solution activities as they are examples of mere data gathering.  See MPEP 2106.05(g).  Further, the additional elements of the memory and processor are instructions to apply the abstract ideas using a computer and the additional element of the smart contracts are recited such that they generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain computing environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, the additional elements of the memory and processor are instructions to apply the abstract ideas using a computer and the additional element of the smart contracts are recited such that they generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain computing environment.  Further, the elements of retrieving hash values and a summary table of values are well-understood, routine, and conventional as they recite receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 8 and 15: Claims 8 and 15 recite abstract subject matter similar to that discussed above in connection with claim 1.  However, claims 8 and 15 fail to recite any additional elements not already considered.
Accordingly, claims 8 and 15 are rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-7, 9, 11-14, 16, and 18-20: Claims 2, 4-7, 9, 11-14, 16, and 18-20 have also been analyzed according to the 2019 PEG.  However, the subject matter of these dependent claims also fail to recite patent eligible subject matter, as discussed below:
Claims 2, 9, and 16 recite additional abstract ideas, such as Mental Processes and Certain Methods of Organizing Human Activities because they recite calculating an insurance fee.
Claims 4, 11, and 18 recite additional insignificant extra-solution activities because retrieving values from a blockchain ledger is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is also well-understood, routine, and conventional activity because it is receiving data over a network and reading information from memory.  See MPEP 2106.05(d)(II).
Claims 5, 12, and 19 recite additional insignificant extra-solution activities because sending the retrieved values fails to add a meaningful limitation to the abstract ideas.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it is simply transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 6 and 13 recite additional insignificant extra-solution activities because obtaining object values from a memory is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity because it is retrieving data from a memory.  See MPEP 2106.05(d)(II).
Claims 7, 14, and 20 recite an additional abstract idea, i.e., generating an inspection result based on object values, as this could be performed in the human mind or with the aid of pen and paper.  Further, providing the inspection result to a survey is insignificant extra-solution activity because it fails to place a meaningful limitation on the abstract idea of generating an inspection result.  See MPEP 2106.05(g).  It is well-understood, routine, and conventional activity because it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Accordingly, claims 2, 4-7, 9, 11-14, 16, and 18-20 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,055,793 to Call et al. in view of U.S. Patent No. 10,095,888 to Lee et al. and U.S. Patent Pub. No. 2018/0189753 to Konda et al.
Per Claim 1: Call discloses:
A data store peer in a blockchain network, the data store peer comprising: (see Call at 7:4-7: As illustrated in FIG. 1, the environment 100 may include a property 105 that contains a controller 120 and a plurality of devices 110 that may be each connected to a local communication network 115.)  
a memory storing one or more instructions; and a processor than when executing the one or more instructions is configured to: (see Call at 20:29-30: The controller 1020 may include a processor 1022, as well as a memory 1078.)  
receive, from the external data store, a summary table containing a set of values measured in real-time [[corresponding to the set of hash values]] which are retrieved from the external data store; and (see Call at 10:7-17: The controller 220 may access (246) market value(s) of the smart device(s) 210 on the inventory list. The market value may correspond to the manufacturer's suggested retail price (MSRP), and/or may account for a type and/or age of the smart device(s) 210. For example, a market value for a refrigerator may initially be the MSRP of the refrigerator and may decrease 10% on an annual basis. In some cases, the controller 220 may locally store or calculate the market values. In other cases, the controller 220 may retrieve the market values from a third-party source or entity, such as the insurance provider.)   see Lee at 7:64-8:9: As shown by reference number 122, the device of the first organization may use the set of storage identifiers to search the distributed file system to obtain the encrypted credit data. For example, the credit data may be stored as encrypted data within the distributed file system (e.g., which had been encrypted using the public key of the first organization), and the device of the first organization may use the set of storage identifiers to search the distributed file system to obtain the encrypted credit data. In this case, the distributed file system may use a data structure that associates the set of storage identifiers with the encrypted credit data and with organization identifiers for organizations that provided particular credit data to the distributed file system.)
calculate a fee based on the set of values [[corresponding to the set of hash values]] which are contained in the summary table [[via a second smart contract]], and provide the fee to an insurer of the set of insurance objects. (see Call at 11:1-8: The controller 220 may facilitate (252) processing of the modified insurance coverage quote with the processing server 235. In particular, the controller 220 may provide the modified insurance coverage (and estimated new premium) to the processing server 235, and the processing server 235 may review and analyze the modified insurance coverage and either approve or reject the modified insurance coverage.  See also 11: 24-28: If the customer 240 accepts (256) the modified insurance coverage quote, the controller 220 may facilitate (258) an appropriate modification to the insurance policy with the processing server 235 so that the modified insurance policy may be put in force.)
However, Call fails to disclose, but Lee, an analogous art of blockchain and hash tables, discloses:
retrieve a set of hash values [[of a set of insurance objects]] corresponding to a particular time from a blockchain ledger and provide the set of hash values to an external data store that is external from the blockchain ledger and that is storing real-time measured values [[of the set of insurance objects]], via a first smart contract; (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call using a blockchain and distributed hash table to obtain the object values using the techniques disclosed in Lee.  One of ordinary skill in the art would have been motivated to do so to reduce fraud and improve security by preserving an immutable record of object values over time.
However, the combination of Call and Lee fails to disclose, but Konda, an analogous art of smart contracts, discloses calculating fees using a smart contract (see Konda at ¶ 20: In another implementation, the fees/liability calculation can be performed by a “Smart Contract” that executes in the distributed ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call so that the fee is calculating using a smart contract as disclosed in Konda.  One of ordinary skill in the art would have been motivated to do so to further automate insurance premium adjustments based on changing conditions of the objects.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 further recites, and Call further discloses:
A method, comprising: (see Call at Abstract: Methods and systems for processing insurance policies associated with properties may be provided.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Lee further discloses:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (see Call at 31:13-15: These may constitute either software (e.g., code embodied on a non-transitory, machine-readable medium) or hardware.))

Per Claims 2, 9, and 16: The combination of Call, Lee, and Konda discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  Call further discloses:
calculate an insurance fee based on the summary table and calculation rules stored [[in the blockchain ledger]]. (see Call at 10:51-63: If the controller 220 identifies a difference in the total market value of the smart device(s) 210 calculated in 248 to the total cash or replacement value for the corresponding devices identified in the insurance policy, the controller 220 may estimate (250) a modified insurance coverage quote. In particular, the controller 220 may estimate a new premium based upon the difference in value, whereby the new premium may be less than the original premium if the total market value calculated in 248 is less than the personal property value specified by the insurance policy, or whereby the new premium may be more than the original premium if the total market value calculated in 248 is more than the personal property value specified by the insurance policy.)
However, the combination of Call and Lee fails to disclose, but Konda discloses storing calculation rules, i.e., smart contracts, in the blockchain ledger (see Konda at  ¶ 20: In another implementation, the fees/liability calculation can be performed by a “Smart Contract” that executes in the distributed ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call so that the fee is calculating using a smart contract as disclosed in Konda.  One of ordinary skill in the art would have been motivated to do so to further automate insurance premium adjustments based on changing conditions of the objects.

Per Claims 4, 11, and 18: The combination of Call, Lee, and Konda discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  However, Call fails to disclose, but Lee discloses:
retrieve hash values required for data inspection from the blockchain ledger via a third smart contract. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective of the claimed invention to modify Call to use hash values stored in a blockchain to retrieve object valuation data from a third party using the techniques disclosed in Lee.  One of ordinary skill in the art would have been motivated to do so to reduce fraud and improve security by preserving an immutable record of object values over time.

Per Claims 5, 12, and 19: The combination of Call, Lee, and Konda discloses the subject matter of claims 4, 11, and 18, from which claims 5, 12, and 19 depend, respectively.  However, Call fails to disclose, but Lee discloses:
send the retrieved hash values to the external data store. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claims 6 and 13: The combination of Call, Lee, and Konda discloses the subject matter of claims 5 and 12, from which claims 6 and 13 depend, respectively.  However, Call fails to disclose, but Lee discloses:
obtain, from the external data store, [[object]] values that correspond to the retrieved hash values. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call as disclosed in Lee to use a blockchain to store pointers to object valuation data stored off-blockchain at a third party.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call, Lee, and Konda as applied to claims 6, 13, and 19 above, and further in view of U.S. Patent Pub. No. 2011/0099115 to Rivest et al.
Per Claims 7, 14, and 20: The combination Call, Lee, and Konda discloses the subject matter of claims 6, 13, and 19, from which claims 7, 14, and 20 depend, respectively.  However, the combination of Call, Lee, and Konda fails to disclose, but Rivest, an analogous art of property appraisal, discloses:
generate an inspection result based on the object values; and provide the inspection result to a surveyor. (see Rivest at ¶ 17: Once the appraiser responds and accepts the task of making the appraisal, the digital form is forwarded to the appraiser for completion (step 110). Additionally, the requesting party can be notified (step 120) that the appraisal is taking place and given a time estimate for the appraisal (as provided by the appraiser).  See also ¶ 20: Once the appraisal is completed, it is sent (step 112) to the requesting party, with any annotations and/or flags that may have arisen during the appraisal process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Call to appraise the property object and provide the appraisal to a third party.  One of ordinary skill in the art would have been motivated to do so so that a third party, such as a potential purchaser, may have confidence in the valuation of the property.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2014/0122134 discloses accurate, appropriate valuation of the contents of a residence is facilitated based on characteristics of the household and the residence. These factors are used to estimate the proper value of the contents and may be based, at least in part and in various embodiments, on information collected in the course of the insurance underwriting process and from public and non-public consumer spending data.
U.S. Patent No. 8,370,178 discloses insurance coverage on valuable personal property (“VPP”) can be marketed and/or serviced through an expert system that interacts with a user through a web site and web browser. VPP coverage tends to have many facets and complexities, and a system can be used to explain the various complexities and to guide said user through the process of selecting coverage, obtaining a quote, and purchasing said policy. The system can provide various forms of user education, such as graphical and/or text screens that explain features of coverage, can also provide said user with a linear process flow for those tasks that can be accomplished simply, and can involve a human representative for more complicated tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685